                                            Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    BRIAN WHITAKER,                                 Case No. 21-cv-01478-CRB
                                   9                  Plaintiff,
                                                                                        ORDER GRANTING MOTION FOR
                                  10            v.                                      DEFAULT JUDGMENT
                                  11    LUCKY OPCO LLC,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           Plaintiff Brain Whitaker, a quadriplegic who uses a wheelchair, Compl. (dkt. 1) ¶ 1,
                                  14   sued Defendant Lucky Opco LLC (Lucky Store) for failure to provide accessible sales
                                  15   counters in violation of the federal Americans with Disabilities Act (ADA) and the
                                  16   California Unruh Civil Rights Act, id. ¶¶ 23–32. Whitaker now moves for default
                                  17   judgment. Mot. for Default Judgment (dkt. 16). The Court grants his motion and awards
                                  18   $4,000 in damages, along with $1,275 in attorneys’ fees and $835 in costs, and enters an
                                  19   injunction requiring the Lucky Store to provide wheelchair accessible sales counters.
                                  20   I.      BACKGROUND
                                  21           In January 2021, Whitaker visited the Lucky Store in Palo Alto, California. Compl.
                                  22   ¶ 2. Whitaker alleges that the sales counter “was too high” to use from a wheelchair, and
                                  23   that “an employee tried to lower the point-of-sale machine” to another lower counter
                                  24   during Whitaker’s visit “but she was not able to.” Id. ¶ 12. Thus, transactions “necessarily
                                  25   take place” at the higher, inaccessible counter. Id.
                                  26           Whitaker sued in March 2021, asserting ADA and Unruh Act claims. See id.
                                  27   ¶¶ 23–32. When the Lucky Store failed to file anything in response to the Complaint,
                                  28   Whitaker sought and received an entry of default. See Mot. for Entry of Default (dkt. 14);
                                             Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 2 of 9




                                   1   Entry of Default (dkt. 15). Whitaker now seeks a default judgment against the Lucky
                                   2   store, an order requiring the store to provide an accessible sales counter, $4,000 in
                                   3   statutory damages, and $2,815 in attorneys’ fees and costs. See Mot. for Default
                                   4   Judgment.
                                   5   II.      LEGAL STANDARD
                                   6            “[E]ntry of a default judgment is within the discretion of the court.” Lau Ah Yew v.
                                   7   Dulles, 236 F.2d 415, 416 (9th Cir. 1956). Upon an entry of default, “the factual
                                   8   allegations of the complaint, except those relating to the amount of damages, will be taken
                                   9   as true.” See Derek Andrew, Inc. v. Poof Apparel Corp., 528 F.3d 696, 702 (9th Cir.
                                  10   2008).
                                  11            A court deciding a motion for default judgment has “an affirmative duty to look into
                                  12   its jurisdiction over both the subject matter and the parties,” In re Tuli, 172 F.3d 707, 712
Northern District of California
 United States District Court




                                  13   (9th Cir. 1999), including whether notice was adequately given, see Omni Capital Int’l,
                                  14   Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987), superseded by statute on other
                                  15   grounds; Fed. R. Civ. P. 55(a); accord Dytch v. Bermudez, No. 17-cv-02714-EMC, 2018
                                  16   WL 2230945, at *2 (N.D. Cal. May 16, 2018), reconsideration denied, 2018 WL 3643702
                                  17   (N.D. Cal. Aug. 1, 2018). In determining whether to enter default judgment, this Court
                                  18   examines the “Eitel factors”:
                                  19            (1) the possibility of prejudice to the plaintiff, (2) the merits of the plaintiff’s
                                                substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
                                  20            at stake in the action, (5) the possibility of a dispute concerning material
                                                facts, (6) whether the default was due to excusable neglect, and (7) the strong
                                  21            policy underlying the Federal Rules of Civil Procedure favoring decisions on
                                                the merits.
                                  22
                                       Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
                                  23
                                       III.     DISCUSSION
                                  24
                                                In analyzing this motion for default judgment, the Court must determine whether
                                  25
                                       (A) it has jurisdiction, (B) Whitaker gave the Lucky Store adequate notice, (C) the Eitel
                                  26
                                       factors support the entry of default judgment, and (D) the remedy that Whitaker seeks is
                                  27
                                       appropriate.
                                  28
                                                                                         2
                                          Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 3 of 9



                                              A.     Jurisdiction
                                   1
                                              The Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331
                                   2
                                       because the complaint alleges a violation of the ADA, a federal statute. See Compl. ¶ 5;
                                   3
                                       28 U.S.C. § 1331. Under 28 U.S.C. § 1367, the Court has supplemental jurisdiction over
                                   4
                                       the related state law claim.
                                   5
                                              The Court also has specific personal jurisdiction over the Lucky Store, which is
                                   6
                                       continuously doing business in California, as Whitaker’s claims arise from that activity
                                   7
                                       within the forum state. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
                                   8
                                       923 (2011).
                                   9
                                              B.     Notice
                                  10
                                              Under Rule 4 of the Federal Rules of Civil Procedure, a person can serve a
                                  11
                                       corporation in a judicial district of the United States by “following state law for serving a
                                  12
Northern District of California




                                       summons in an action brought in courts of general jurisdiction in the state where the
 United States District Court




                                  13
                                       district court is located or where service is made,” or by “delivering a copy of the
                                  14
                                       summons and of the complaint to an officer, a managing or general agent, or any other
                                  15
                                       agent authorized by appointment or by law to receive service of process and—if the agent
                                  16
                                       is one authorized by statute and the statute so requires—by also mailing a copy of each to
                                  17
                                       the defendant.” Fed. R. Civ. P. 4(e)(1), 4(h)(1)(B). California law allows for personal
                                  18
                                       service, service by mail, and various methods of substituted service. See Cal. Code Civ. P.
                                  19
                                       415.10, 415.20, 415.30, 416.10.
                                  20
                                              Service of process was sufficient in this case. Here, the Lucky Store was personally
                                  21
                                       served. See Summons Returned Executed (dkt. 12).
                                  22
                                              C.     Eitel Factors
                                  23
                                              This Court examines the “Eitel factors” to determine whether to grant default
                                  24
                                       judgment. Eitel, 782 F.2d 1471–72. Here, the Eitel factors weigh in favor of granting
                                  25
                                       default judgment.
                                  26
                                                     1.       Possibility of Prejudice to Plaintiff
                                  27
                                              Absent a judgment in Whitaker’s favor, he has no way to recover for the alleged
                                  28
                                                                                      3
                                          Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 4 of 9




                                   1   ADA and Unruh Act violations. Therefore, this factor supports a grant of default
                                   2   judgment. See, e.g., Willamette Green Innovation Ctr., LLC v. Quartis Capital Partners,
                                   3   No. 14-cv-00848, 2014 WL 5281039, at *6 (N.D. Cal. Jan. 21, 2014) (“Denying a plaintiff
                                   4   means of recourse is by itself sufficient to meet the burden posed by this factor.”) (citations
                                   5   omitted).
                                   6                  2.     Merits of Claim and Sufficiency of Complaint
                                   7          The second and third Eitel factors require Whitaker to state a claim that sufficiently
                                   8   supports the relief sought. See Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978).
                                   9                         a.      Article III Standing
                                  10          To have Article III standing to bring an ADA claim, a plaintiff must establish (1)
                                  11   that they have suffered an injury in fact, (2) that their injury is fairly traceable to a
                                  12   defendant’s conduct, and (3) that their injury would likely be redressed by a favorable
Northern District of California
 United States District Court




                                  13   decision. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). To show an
                                  14   “injury in fact,” a plaintiff must establish “an invasion of a legally protected interest which
                                  15   is (a) concrete and particularized; and (b) actual or imminent, not conjectural or
                                  16   hypothetical.” Lujan, 504 U.S. at 560 (citations and internal quotation marks omitted).
                                  17   Where, as here, a party seeks injunctive relief, “past wrongs do not in themselves amount
                                  18   to [the] real and immediate threat of injury” necessary for standing. City of Los Angeles v.
                                  19   Lyons, 461 U.S. 95, 103 (1983). Rather, a party must show “continuing, present adverse
                                  20   effects” of the defendants’ actions. Id. at 102.
                                  21          “A plaintiff experiences continuing adverse effects where a defendant’s failure to
                                  22   comply with the ADA deters her from making use of the defendant’s facility. . . . So long
                                  23   as the discriminatory conditions continue, and so long as a plaintiff is aware of them and
                                  24   remains deterred, the injury under the ADA continues.” Civ. Rights Educ. & Enf’t Ctr. v.
                                  25   Hosp. Props. Trust, 867 F.3d 1093, 1098–99 (9th Cir. 2017) (internal quotations omitted).
                                  26   Accordingly, the Ninth Circuit has held that a plaintiff’s vague allegations that they
                                  27   intended to visit a facility, are deterred by the facility’s non-compliance, and would visit
                                  28   when non-compliance is cured are sufficient to establish standing. See, e.g., Civ. Rights
                                                                                        4
                                          Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 5 of 9




                                   1   Educ. & Enf’t Ctr., 867 F.3d at 1099; Skaff v. Meridien N. Am. Beverly Hills, LLC, 506
                                   2   F.3d 832, 840–41 (9th Cir. 2007); Velez v. Il Fornaio (Am.) Corp., 808 F. App’x 581, 582
                                   3   (9th Cir. 2020); Whitaker v. Pan. Joes Inv’rs LLC, 840 F. App’x 961, 963–64 (9th Cir.
                                   4   2021).
                                   5            As discussed below, Whitaker is disabled under the ADA and alleges that he
                                   6   personally encountered a barrier at the Lucky Store. Compl. ¶ 12. Whitaker’s allegation
                                   7   that this barrier has deterred him from visiting the store, id. ¶ 20, is almost identical to
                                   8   allegations that the Ninth Circuit has held are sufficient to establish standing. Thus,
                                   9   Whitaker has Article III standing.
                                  10                         b.     ADA Claim
                                  11            To state a claim under the ADA, a “plaintiff must show that (1) she is disabled
                                  12   within the meaning of the ADA; (2) the defendant is a private entity that owns, leases, or
Northern District of California
 United States District Court




                                  13   operates a place of public accommodation; and (3) the plaintiff was denied public
                                  14   accommodations by the defendant because of her disability.” Molski v. M.J. Cable, Inc.,
                                  15   481 F.3d 724, 730 (9th Cir. 2007). “The third element is satisfied when there is a violation
                                  16   of applicable accessibility standards.” Rodriguez v. Barrita, Inc., 10 F. Supp. 3d 1062,
                                  17   1073 (N.D. Cal. 2014).
                                  18            Here, the first and second requirements are clearly met. Whitaker’s quadriplegia is
                                  19   a disability within the meaning of the ADA, as it is a physical impairment that
                                  20   substantially limits major life activities. See 42 U.S.C. § 12102. And clothing stores are
                                  21   places of public accommodation under the ADA. See 42 U.S.C. § 12181(7)(E).
                                  22            With respect to the third element, regulations implementing the ADA establish
                                  23   accessibility standards. 28 C.F.R. § 36.211(a) states: “A public accommodation shall
                                  24   maintain in operable working condition those features of facilities and equipment that are
                                  25   required to be readily accessible to and usable by persons with disabilities by the Act or
                                  26   this part.” Id. The ADA Accessibility Guidelines (ADAAG), created in 2004 and updated
                                  27   in 2010, also establish accessibility standards. Chapman v. Pier 1 Imps. (U.S.), Inc., 631
                                  28   F.3d 939, 945 (9th Cir. 2011). And under the ADAAG, sales and service counters must
                                                                                       5
                                          Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 6 of 9




                                   1   have accessible portions. These counters must either allow for a parallel approach, where
                                   2   a portion of the counter surface must be 36 inches long minimum and 36 inches high
                                   3   maximum, ADAAG § 904.4.1, or a forward approach, where a portion of the counter
                                   4   surface must be 30 inches long minimum and 36 inches high maximum, with knee and toe
                                   5   space underneath the counter, ADAAG § 904.4.2. The accessible portions of a countertop
                                   6   must be the same depth as the sales or service countertop. ADAAG § 904.4. Here,
                                   7   Whitaker alleges that such a counter was not available to conduct transactions. Compl.
                                   8   ¶ 12. And Whitaker has since submitted evidence of the sales counter’s measurements,
                                   9   demonstrating that the counter does not comply. See Marquis Decl. (dkt. 16-5) ¶ 4. And
                                  10   providing an accessible counter is plainly readily achievable. See 42 U.S.C.
                                  11   § 12182(b)(2)(A)(iv). There is no reason to think otherwise.
                                  12                        c.      Unruh Act Claim
Northern District of California
 United States District Court




                                  13          A violation of the ADA is a per se violation of the Unruh Act, see Cal. Civ. Code
                                  14   § 51(f), regardless of whether the discrimination was intentional, see Munson v. Del Taco,
                                  15   Inc., 208 P.3d 623, 625 (Cal. 2009); Lentini v. Cal. Ctr. for the Arts, 370 F.3d 837, 847
                                  16   (9th Cir. 2004). Therefore, since Whitaker has adequately pleaded an ADA violation, he
                                  17   has also adequately pleaded an Unruh Act violation.
                                  18                 3.     Money at Stake
                                  19          A court must also consider the amount of money at stake when deciding whether to
                                  20   grant default judgment. See Eitel, 728 F.2d at 1472. “Default judgment is disfavored
                                  21   where the sum of money at stake is too large or unreasonable in light of defendant’s
                                  22   actions.” Truong Giang Corp. v. Twinstar Tea Corp., No. C 06-03594 JSW, 2007 WL
                                  23   1545173, at *12 (N.D. Cal. May 29, 2007). Here, Whitaker seeks only $4,000 in statutory
                                  24   damages, plus attorneys’ fees and costs. Accordingly, this factor weighs in favor of
                                  25   granting default judgment.
                                  26                 4.     Dispute Over Material Facts
                                  27          There is no dispute over material facts, because on an entry of default by the Clerk,
                                  28   the plaintiff’s factual allegations are taken as true. See Derek Andrew, Inc., 528 F.3d at
                                                                                     6
                                          Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 7 of 9




                                   1   702.
                                   2                    5.   Excusable Neglect
                                   3          There is no indication that the Lucky Store’s failure to participate in this litigation
                                   4   has been the result of excusable neglect. Therefore, this factor weighs in favor of
                                   5   Whitaker.
                                   6                    6.   Policy Favoring Decision on the Merits
                                   7          A “[d]efendant’s failure to answer a [p]laintiff’s Complaint makes a decision on the
                                   8   merits impractical, if not impossible.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d
                                   9   1172, 1177 (C.D. Cal. 2002). Therefore, because the Lucky Store has not appeared in this
                                  10   case, a decision on the merits is unlikely.
                                  11                                                  *
                                  12          In sum, Whitaker has satisfied the requirements for a default judgment. See Eitel,
Northern District of California
 United States District Court




                                  13   782 F.2d at 1471–72.
                                  14          D.        Remedy
                                  15          Whitaker seeks injunctive relief, statutory damages, attorneys’ fees, and costs. The
                                  16   Court grants injunctive relief, $4,000 in statutory damages, $1,275 in attorneys’ fees, and
                                  17   $835 in costs.
                                  18                    1.   Injunctive Relief
                                  19          Under the ADA, injunctive relief shall be granted in cases of violations of
                                  20   accessibility standards. See 42 U.S.C. § 12188(a)(2). Thus, because Whitaker has
                                  21   sufficiently established an ADA violation, he is entitled to an injunction requiring the
                                  22   Lucky Store to remedy the alleged violation.
                                  23                    2.   Damages
                                  24          Under the Unruh Act, a plaintiff denied equal access to a covered establishment is
                                  25   entitled to a minimum of $4,000 in statutory damages. Cal. Civ. Code § 51(f). Therefore,
                                  26   Whitaker is entitled to the $4,000 that he seeks for the Lucky Store’s single violation of the
                                  27   Unruh Act.
                                  28
                                                                                      7
                                          Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 8 of 9



                                                     3.     Attorneys’ Fees
                                   1
                                              The ADA and the Unruh Act both entitle plaintiffs to recover attorneys’ fees,
                                   2
                                       subject to the court’s discretion. 42 U.S.C. § 12205 (enabling district courts to award
                                   3
                                       reasonable attorneys’ fees to the prevailing party in an ADA action); Cal. Civ. Code § 52
                                   4
                                       (noting that a court may determine attorneys’ fees for Unruh Act violations). Here,
                                   5
                                       Whitaker seeks $1,980 in attorneys’ fees. See Mot. for Default Judgment at 14. When
                                   6
                                       calculating attorneys’ fees, “the district court applies the lodestar method, multiplying the
                                   7
                                       number of hours reasonably expended by a reasonable hourly rate.” Ryan v. Editions Ltd.
                                   8
                                       W7., Inc., 786 F.3d 754, 763 (9th Cir. 2015) (citing Hensley v. Eckerhart, 461 U.S. 424,
                                   9
                                       433 (1983)). “A reasonable hourly rate is ordinarily the prevailing market rate in the
                                  10
                                       relevant community.” Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016) (internal
                                  11
                                       quotation marks and citation omitted). The party requesting attorneys’ fees has the burden
                                  12
Northern District of California




                                       of providing billing records demonstrating that the hours requested are reasonable.
 United States District Court




                                  13
                                       Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).
                                  14
                                                            a.     Hourly Rates
                                  15
                                              Whitaker seeks hourly rates of $650 for Mark Potter and Russ Handy, $400 for
                                  16
                                       Faythe Gutierrez, $200 for senior legal assistant Marcus Handy, and $100 an hour for other
                                  17
                                       legal assistants. Within this district, multiple recent decisions have considered the same
                                  18
                                       supporting evidence submitted by Whitaker’s counsel in similar suits by the same attorney
                                  19
                                       and fee experts, and have found them to have limited value in determining reasonable
                                  20
                                       hourly rates. See Love v. Undefeated Apparel Inc., No. C 20-00330 WHA, 2021 WL
                                  21
                                       1375911, at *5–6 (N.D. Cal. Apr. 12, 2021); Johnson v. Cortese, No. 5:19-cv-02671-EJD,
                                  22
                                       2020 WL 7495164, at *9 (N.D. Cal. Dec. 21, 2020) (noting that Pearl and O’Connor lack
                                  23
                                       experience in ADA litigation and their declarations were prepared in connection with
                                  24
                                       other, dissimilar cases). The Court agrees with these decisions and thus finds rates of $475
                                  25
                                       per hour for Mark Potter and Russ Handy and $250 per hour for Faythe Gutierrez to be
                                  26
                                       reasonable. See Undefeated Apparel Inc., 2021 WL 1375911, at *6; Cortese, 2020 WL
                                  27
                                       7495164, at *10. And based on the evidence provided by Whitaker, the Court also
                                  28
                                                                                     8
Case 3:21-cv-01478-CRB Document 20 Filed 08/05/21 Page 9 of 9
